UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7906


DEMOND WAYNE SCOTT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARK,      Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00134-REP)


Submitted:   May 14, 2015                        Decided:    May 19, 2015


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Ben Gunlicks, GUNLICKS LAW, L.C., Richmond, Virginia,
for Appellant.   Steven Andrew Witmer, Senior Assistant Attorney
General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demond Wayne Scott seeks to appeal the district court’s

order     dismissing       as      untimely         his    28    U.S.C.      § 2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate          of    appealability.           28   U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent     “a       substantial        showing        of     the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,        537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Scott has not made the requisite showing.                            Accordingly, we deny

leave    to    proceed        in   forma    pauperis,           deny   a     certificate     of

appealability,       and       dismiss     the      appeal.          We    grant   counsel’s

motion    to     withdraw       and    deny     the       motion     for     appointment     of

counsel.       We dispense with oral argument because the facts and

                                                2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3